

115 S2238 IS: To amend the Ohio & Erie Canal National Heritage Canalway Act of 1996 to repeal the funding limitation.
U.S. Senate
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2238IN THE SENATE OF THE UNITED STATESDecember 14, 2017Mr. Brown (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Ohio & Erie Canal National Heritage Canalway Act of 1996 to repeal the funding limitation.
	
 1.Ohio & Erie National Heritage CanalwaySection 810(a) of the Ohio & Erie National Heritage Canalway Act of 1996 (Public Law 104–333; 110 Stat. 4275; 122 Stat. 826) is amended by striking the second sentence.